Exhibit 10.2

 

 

 

 

$250,000,000

364-DAY CREDIT AGREEMENT

dated as of

October 27, 2015

among

MAGELLAN MIDSTREAM PARTNERS, L.P.,

The Lenders Party Hereto,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agent

and

SUNTRUST BANK,

as Co-Syndication Agent

 

 

WELLS FARGO SECURITIES, LLC,

J.P. MORGAN SECURITIES LLC

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Bookrunners and Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I Definitions

     1  

Section 1.01.

   Defined Terms      1  

Section 1.02.

   Classification of Loans and Borrowings      21  

Section 1.03.

   Terms Generally      22  

Section 1.04.

   Accounting Terms; GAAP      22  

ARTICLE II The Credits

     22  

Section 2.01.

   Commitments      22  

Section 2.02.

   Loans and Borrowings      23  

Section 2.03.

   Requests for Revolving Borrowings      23  

Section 2.04.

   Reserved      24  

Section 2.05.

   Reserved      24  

Section 2.06.

   Funding of Borrowings      24  

Section 2.07.

   Interest Elections      25  

Section 2.08.

   Termination and Reduction of Commitments      26  

Section 2.09.

   Repayment of Loans; Evidence of Debt      26  

Section 2.10.

   Prepayment of Loans      27  

Section 2.11.

   Fees      28  

Section 2.12.

   Interest      28  

Section 2.13.

   Alternate Rate of Interest      29  

Section 2.14.

   Increased Costs      29  

Section 2.15.

   Break Funding Payments      30  

Section 2.16.

   Taxes      31  

Section 2.17.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      35  

Section 2.18.

   Mitigation Obligations; Replacement of Lenders      37  

Section 2.19.

   Increase of Commitments      38  

Section 2.20.

   Term-Out Option      39  

Section 2.21.

   Defaulting Lenders      40  

ARTICLE III Representations and Warranties

     41  

Section 3.01.

   Organization; Powers      41  

Section 3.02.

   Authorization; Enforceability      41  

Section 3.03.

   Governmental Approvals; No Conflicts      42  

Section 3.04.

   Financial Condition; No Material Adverse Change      42  

Section 3.05.

   Litigation and Environmental Matters      42  

Section 3.06.

   Compliance with Laws      43  

Section 3.07.

   Investment Company Status      43  

Section 3.08.

   Taxes      43  

Section 3.09.

   ERISA      43  

Section 3.10.

   Disclosure      43  

Section 3.11.

   Subsidiaries      44  

Section 3.12.

   Margin Stock      44  

Section 3.13.

   No Default      44  

Section 3.14.

   Sanctions; Anti-Corruption Laws      44  

 

-i-



--------------------------------------------------------------------------------

ARTICLE IV Conditions

     44  

Section 4.01.

   Effective Date      44  

Section 4.02.

   Each Credit Event      45  

ARTICLE V Affirmative Covenants

     46  

Section 5.01.

   Financial Statements; Ratings Change and Other Information      46  

Section 5.02.

   Notices of Material Events      47  

Section 5.03.

   Existence      48  

Section 5.04.

   Payment of Obligations      48  

Section 5.05.

   Maintenance of Properties; Insurance      48  

Section 5.06.

   Books and Records; Inspection Rights      48  

Section 5.07.

   Compliance with Laws      48  

Section 5.08.

   Use of Proceeds      48  

Section 5.09.

   Compliance with ERISA      49  

Section 5.10.

   Compliance with Environmental Laws      49  

Section 5.11.

   Further Assurances      49  

ARTICLE VI Negative Covenants

     50   

Section 6.01.

   Indebtedness      50   

Section 6.02.

   Liens      50  

Section 6.03.

   Fundamental Changes      52  

Section 6.04.

   Investments      53  

Section 6.05.

   Restricted Payments      53  

Section 6.06.

   Transactions with Affiliates      53  

Section 6.07.

   Restrictive Agreements      53  

Section 6.08.

   Constitutive Documents      54  

Section 6.09.

   Limitations on New Businesses      54  

Section 6.10.

   Maximum Leverage Ratio      54  

ARTICLE VII Events of Default

     54  

ARTICLE VIII The Administrative Agent

     57  

ARTICLE IX Miscellaneous

     59  

Section 9.01.

   Notices      59  

Section 9.02.

   Waivers; Amendments      59  

Section 9.03.

   Expenses; Indemnity; Damage Waiver      60  

Section 9.04.

   Successors and Assigns      62  

Section 9.05.

   Survival      66  

Section 9.06.

   Counterparts; Integration; Effectiveness      66  

Section 9.07.

   Severability      66  

Section 9.08.

   Right of Setoff      66  

Section 9.09.

   Governing Law; Jurisdiction; Consent to Service of Process      67  

Section 9.10.

   WAIVER OF JURY TRIAL      67  

Section 9.11.

   Headings      68  

 

-ii-



--------------------------------------------------------------------------------

Section 9.12.

   Confidentiality      68  

Section 9.13.

   Interest Rate Limitation      68  

Section 9.14.

   USA Patriot Act      69  

Section 9.15.

   Restricted and Unrestricted Subsidiaries      69  

Section 9.16.

   No Personal Liability of Directors, Officers, Employees or Unitholders     
69  

Section 9.17.

   No Advisory or Fiduciary Responsibility      69  

SCHEDULES:

 

Schedule 2.01

  –    Commitments

Schedule 3.05

  –    Disclosed Matters

Schedule 3.11

  –    Subsidiaries

Schedule 6.01

  –    Existing Indebtedness

Schedule 6.02

  –    Existing Liens

Schedule 6.07

  –    Existing Restrictions

EXHIBITS:

 

Exhibit A   –    Form of Assignment and Assumption Exhibit B   –    Form of Note
Exhibit C   –    Form of Commitment Increase Agreement Exhibit D   –    Form of
New Lender Agreement Exhibit E-1   –    Form of U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes) Exhibit E-2   –    Form of U.S. Tax Compliance Certificate (For
Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes) Exhibit E-3   –    Form of U.S. Tax Compliance Certificate (For
Foreign Participants That Are Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-4   –    Form of U.S. Tax Compliance Certificate (For Foreign Lenders
That Are Partnerships for U.S. Federal Income Tax Purposes)

 

-iii-



--------------------------------------------------------------------------------

THIS 364-DAY CREDIT AGREEMENT (this “Agreement”) dated as of October 27, 2015,
among MAGELLAN MIDSTREAM PARTNERS, L.P., a Delaware limited partnership (the
“Borrower”), the LENDERS party hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent and
SUNTRUST BANK, as Co-Syndication Agent.

RECITALS

In consideration of the premises and the mutual covenants herein contained, the
parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition Quarter” has the meaning assigned to such term in Section 6.10.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the LIBOR Market Index Rate
plus 1%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the LIBOR Market Index Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the LIBOR Market Index Rate, as the
case may be.



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption, including, without limitation, the United
States Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon either (a) the Commitments most recently in effect, giving effect to any
assignments or (b) if the Revolving Loans have been converted to Term Loans
pursuant to Section 2.20, the percentage of the total Terms Loans represented by
such Lender’s Term Loan.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread,” “Eurodollar Spread,” or “Commitment Fee Rate,” as the case may be,
based upon the ratings by Moody’s and S&P, respectively, applicable on such date
to the Index Debt:

 

Index Debt Ratings

   ABR Spread     Eurodollar
Spread     Commitment Fee
Rate  

Category 1 ³A-/A3

     0.00 %      1.00 %      0.080 % 

Category 2 BBB+/Baa1

     0.125 %      1.125 %      0.100 % 

Category 3 BBB/Baa2

     0.25 %      1.25 %      0.125 % 

Category 4 BBB-/Baa3

     0.50 %      1.50 %      0.150 % 

Category 5 £BB+/Ba1

     0.625 %      1.625 %      0.225 % 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then the Applicable Rate
shall be based on the rating for the Index Debt established by the other rating
agency; (ii) if the ratings established or deemed to have been established by
Moody’s and S&P for the Index Debt shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two ratings (unless one of
the ratings is two or more Categories lower than the other, in which case the
Applicable Rate shall be determined by reference to the Category next below that
of the higher of the two ratings); and (iii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Borrower to the Administrative Agent and
the Lenders pursuant to Section 5.01 or otherwise. Each change in the Applicable
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s or S&P shall change, or if
either such rating agency shall cease to be in the business of rating corporate
debt obligations, the Borrower and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

 

-2-



--------------------------------------------------------------------------------

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“ASC” has the meaning assigned to such term in the definition of “Consolidated
EBITDA”.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of (a) the Maturity Date and (b) the Revolving Credit
Termination Date.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the opening paragraph of
this Agreement.

“Borrowing” means a borrowing consisting of Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with Section 1.04, recorded as capital
leases on the balance sheet of the Person liable (whether contingent or
otherwise) for the payment of rent thereunder; provided that for purposes of
this Agreement and the other Loan Documents, the amount of obligations under any
Capital Lease shall be the amount thereof accounted for as a liability on the
balance sheet of such Person in accordance with Section 1.04.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as Capital Leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

-3-



--------------------------------------------------------------------------------

“Change in Control” means the occurrence of any of the following events: (a) the
acquisition of greater than 50% of the voting or economic interests in the
General Partner by any Person, other than the Borrower or any of its
Subsidiaries, unless such Person has a consolidated net worth of greater than
$500,000,000; (b) the General Partner shall cease to directly own and control,
of record and beneficially, 100% of the general partner interests in the
Borrower or the General Partner shall cease to be the sole general partner of
the Borrower; and (c) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) under the Exchange Act), shall become, the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) directly
or indirectly, of a number of Units that would entitle such person or group to
vote Units representing, in the aggregate, more than 50% of the total number of
Outstanding Units at any annual meeting of the unitholders of the Borrower or
otherwise in the election of directors of the General Partner.

“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking into effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority;
provided, however, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, regulations, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Regulations and Supervisory Practices (or any successor or similar authority) or
any Governmental Authority with respect to the implementation of the Basel III
Accord shall, in each case, be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Charges” has the meaning set forth in Section 9.13.

“Class”, when used in reference to any Loan or Borrowing, refers to such Loan,
or the Loans comprising such Borrowing, as Revolving Loans or if the Revolving
Loans have been converted to Term Loans pursuant to Section 2.20, as Term Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, (b) increased from time to time pursuant to Section 2.19, and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $250,000,000.

“Commitment Increase Notice” has the meaning assigned to such term in
Section 2.19.

 

-4-



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, Consolidated Net Income for such period plus,
without duplication and to the extent reflected as a charge in the statement of
such Consolidated Net Income for such period, the sum of (a) income or franchise
tax expense, (b) total interest expense, amortization or write-off of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness (including the Indebtedness hereunder),
(c) all amounts attributable to depreciation and amortization expense, including
amortization of intangibles and organization costs, (d) any extraordinary
non-cash expenses or losses, including, in any event, non-cash asset write-downs
or any other non-cash loss or charge resulting from the impairment of long-lived
assets or the sale of assets outside the ordinary course of business, and any
unrealized losses or negative adjustments under Accounting Standards
Codification (“ASC”) 815 Derivatives and Hedging (and any ASC or other standards
or statements replacing, modifying or superseding such ASC) as the result of
changes in the fair market value of Swap Agreements and (e) any extraordinary,
unusual or non-recurring cash income or gains to the extent not included in
Consolidated Net Income, and minus, (i) to the extent included in the statement
of such Consolidated Net Income for such period, any extraordinary, unusual or
non-recurring non-cash income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business), and any unrealized gains or positive adjustments under ASC 815
Derivatives and Hedging (and any ASC or other standards or statements replacing,
modifying or superseding such ASC) as the result of changes in the fair market
value of Swap Agreements and (ii) any cash payments made during such period in
respect of items described in clause (d) above subsequent to the fiscal quarter
in which the relevant non-cash expenses or losses were reflected as a charge in
the statement of Consolidated Net Income, all as determined on a consolidated
basis. Additionally, for purposes of calculating Consolidated EBITDA for any
period, if a Material Acquisition occurs during such period, the Consolidated
EBITDA attributable to the assets acquired as a result of such Material
Acquisition or an amount equal to the percentage of ownership of the Borrower or
a Controlled Subsidiary, as the case may be, in the Subsidiary or Permitted
Joint Venture acquired as a result of such Material Acquisition (which
percentage, in the case of an acquired Restricted Subsidiary, shall be deemed to
be 100%) times the Consolidated EBITDA of such Subsidiary or Permitted Joint
Venture, for such period determined on a pro forma basis may be included as
Consolidated EBITDA for such period as if such Material Acquisition occurred on
the first day of such period; provided, that during the portion of such period
that follows such acquisition, the computation in respect of the Consolidated
EBITDA of such Subsidiary or Permitted Joint Venture or such assets, as the case
may be, shall be made on the basis of actual (rather than pro forma) results.
Such pro forma calculations with respect to a Material Acquisition shall include
any dividends or similar distributions for such period made prior to such
Material Acquisition by the Subsidiary or Permitted Joint Venture that is being
acquired. Such pro forma calculations shall be determined (1) in good faith by a
Financial Officer and (2) without giving effect to any anticipated or proposed
change in operations, revenues, expenses or other items included in the
computation of Consolidated EBITDA unless otherwise approved by the
Administrative Agent, such approval not to be unreasonably withheld. In
connection with any Material Project, Consolidated EBITDA, as used in
determining the Leverage Ratio, shall be modified so as to include Material
Project EBITDA Adjustments.

 

-5-



--------------------------------------------------------------------------------

“Consolidated Indebtedness” means the consolidated Indebtedness of the Borrower
and its Restricted Subsidiaries. For the purpose of calculating the Leverage
Ratio, “Consolidated Indebtedness” shall not include obligations of the Borrower
or any Restricted Subsidiaries under any Hybrid Securities.

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, as applicable, determined
on a consolidated basis in accordance with GAAP; provided that there shall be
excluded (to the extent otherwise included therein) (a) the income (or deficit)
of any Person accrued prior to the date it becomes a Restricted Subsidiary of
the Borrower, or is merged into or consolidated with the Borrower or any of its
Restricted Subsidiaries, as applicable, (b) the income (or deficit) of any
Person (other than a Restricted Subsidiary of the Borrower, as applicable) in
which the Borrower or any of its Restricted Subsidiaries, as applicable, has an
ownership interest, except to the extent described in the final proviso of this
definition, and (c) the undistributed earnings of any Restricted Subsidiary of
the Borrower, to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary is not at the time permitted
by the terms of any Contractual Obligation (other than under any Loan Document)
or by any Law applicable to such Restricted Subsidiary; and provided, further,
that Consolidated Net Income shall include dividends or similar distributions
received by the Borrower or any of its Restricted Subsidiaries from any Person
(other than a Restricted Subsidiary of the Borrower) in which the Borrower or
any of its Restricted Subsidiaries, as applicable, has an ownership interest.

“Consolidated Net Tangible Assets” means the aggregate amount of assets (less
applicable reserves and other properly deductible items) after deducting
therefrom (a) the book value of all goodwill, customer lists, covenants not to
compete, trade names, trademarks, patents, copyrights, franchises, organization
expenses, formulas and processes, option rights, and other like intangibles and
(b) all current liabilities (other than (i) any current liabilities that by
their terms are extendable or renewable at the option of the obligor thereon to
a time more than 12 months after the time as of which the amount thereof is
being computed and (ii) current maturities of long term debt); all as reflected
in the Borrower’s most recent consolidated balance sheet contained in the
Borrower’s financial statements most recently delivered to the Administrative
Agent pursuant to Section 5.01(a) or (b) prior to the time as of which
“Consolidated Net Tangible Assets” shall be determined.

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Subsidiary” means a Subsidiary that is Controlled by the Borrower.

 

-6-



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower, the Administrative Agent or any other
Lender in writing, or has made a public statement to that effect, that it does
not intend to comply with its funding obligations hereunder (unless such writing
or public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied) or generally under other agreements in
which it commits to extend credit, (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in writing in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity, or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority;
provided, further, that such ownership interest does not result in or provide
such Lender with immunity from the jurisdiction of the courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.05 or previously disclosed in the
Borrower’s publicly available filings with the SEC.

 

-7-



--------------------------------------------------------------------------------

“Dispose” means with respect to any property, to sell, lease, engage in a sale
and leaseback with respect thereto, assign, convey, transfer or otherwise
dispose thereof. The term “Disposition” shall have a correlative meaning.

“Dissenting Lender” has the meaning assigned to such term in Section 2.18(b).

“dollars” or “$” refers to lawful money of the United States of America.

“EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval computer
system for the receipt, acceptance, review and dissemination of documents
submitted to the SEC in electronic format, or any system that is a successor
thereto.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or legally enforceable
directives issued, promulgated or entered into by any Governmental Authority,
relating to the environment, preservation or reclamation of natural resources,
the management or release of any Hazardous Material.

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities) of
the Borrower or any Subsidiary resulting from or based upon (a) violation of any
Environmental Law, (b) exposure to any Hazardous Materials, (c) the release of
any Hazardous Materials into the environment or (d) any contract or other
written agreement pursuant to which liability is assumed by or imposed against
Borrower or any Subsidiary with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of any unpaid “minimum required contribution” (as defined in
Section 430 of the Code or Section 303 of ERISA), whether or not waived, or with
respect to a Multiemployer Plan, any “accumulated funding deficiency” (as
defined in Section 431 of the Code or Section 304 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA

 

-8-



--------------------------------------------------------------------------------

of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.16(f) and (d) any Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code (or any amended or successor version
described above), and any intergovernmental agreement entered into in connection
with the implementation of such Sections of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

 

-9-



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means, individually and collectively as the context may require,
(i) the Wells Fargo Fee Letter, (ii) the letter agreement dated October 1, 2015,
among the Borrower, SunTrust Bank and SunTrust Robinson Humphrey, Inc.
pertaining to certain fees payable to SunTrust Bank and SunTrust Robinson
Humphrey, Inc. and (iii) the letter agreement dated October 1, 2015, among the
Borrower, JPMorgan Chase Bank, N.A. and J.P. Morgan Securities LLC pertaining to
certain fees payable to JPMorgan Chase Bank, N.A. and J.P. Morgan Securities
LLC.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the General Partner.

“Foreign Lender” means any Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“General Partner” means Magellan GP, LLC, a Delaware limited liability company
and the general partner of the Borrower or any other Controlled Subsidiary that
is admitted to the Borrower as general partner thereof, in its capacity as
general partner of the Borrower.

“Governmental Approval” means (i) any authorization, consent, approval, license,
waiver, ruling, permit, tariff, rate, certification, exemption, filing,
variance, claim, order, judgment, decree, sanction or publication of, by or
with; (ii) any notice to; (iii) any declaration of or with; or (iv) any
registration by or with, or any other action or deemed action by or on behalf
of, any Governmental Authority.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the

 

-10-



--------------------------------------------------------------------------------

purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligations, or portion thereof, in respect of
which Guarantee is made or, if not so stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas and all other substances or wastes of any
nature regulated pursuant to any applicable Environmental Law.

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by Borrower,
or any business trusts, limited liability companies, limited partnerships or
similar entities (i) substantially all of the common equity, general partner or
similar interests of which are owned (either directly or indirectly through one
or more wholly owned Restricted Subsidiaries) at all times by Borrower or any of
its Restricted Subsidiaries, (ii) that have been formed for the purpose of
issuing trust preferred securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of which consist of (A) subordinated debt of
Borrower or a Restricted Subsidiary and (B) payments made from time to time on
the subordinated debt.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business that are not overdue for a
period of more than 90 days), (e) other than as contemplated by Section 6.02(l),
all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
provided, however, that in no event shall “Indebtedness” include any contingent
reimbursement obligation arising under a letter of credit issued pursuant to the
Long-Term Credit Agreement to the extent such reimbursement obligation has been
cash collateralized in accordance with the terms thereof. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a

 

-11-



--------------------------------------------------------------------------------

general partner) to the extent such Person is liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or less than one month if agreed to by all of the Lenders) thereafter, as the
Borrower may elect; provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Joint Bookrunners and Lead Arrangers” means Wells Fargo Securities, LLC, J.P.
Morgan Securities LLC and SunTrust Robinson Humphrey, Inc., in their capacity as
Joint Bookrunners and Lead Arrangers hereunder.

“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations, Government Approvals and orders of all Governmental Authorities,
whether now or hereafter in effect.

“Lenders” means, initially, the Persons listed on Schedule 2.01 and thereafter,
any other Person that shall have become a party hereto pursuant to an Assignment
and Assumption, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.

 

-12-



--------------------------------------------------------------------------------

“Leverage Ratio” means, at any date, the ratio of (i) (x) Consolidated
Indebtedness at such date less (y) the amount of unrestricted cash and cash
equivalents (that in both cases are not subject to any Liens other than
Permitted Encumbrances) on the balance sheet of the Borrower and its Restricted
Subsidiaries as of such date not to exceed $250,000,000 to (ii) Consolidated
EBITDA for the four consecutive fiscal quarters most recently ended on or prior
to such date for which financial information is available.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters Reference LIBOR01 page (or any
successor thereto or substitute therefor provided by Reuters, providing rate
quotations comparable to those currently provided on such page, as determined by
the Administrative Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period (but if such rate is less than zero,
such rate shall be deemed zero for purposes of this Agreement). In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (but if such rate is less than zero, such
rate shall be deemed zero for purposes of this Agreement).

“LIBOR Market Index Rate” means, for any day, the rate for one month U.S. dollar
deposits as reported on the Reuters Reference LIBOR01 page (or any successor
thereto or substitute therefor provided by Reuters, providing rate quotations
comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, for such day (but if such rate is less
than zero, such rate shall be deemed zero for purposes of this Agreement),
provided, if such day is not a Business Day, the immediately preceding Business
Day (or if not so reported, then as determined by the Administrative Agent from
another recognized source or interbank quotation (but if such rate is less than
zero, such rate shall be deemed zero for purposes of this Agreement)).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any Notes, the Wells Fargo Fee Letter and
any other agreements and documents executed and delivered in connection with
this Agreement.

 

-13-



--------------------------------------------------------------------------------

“Loans” means the loans (including Revolving Loans and if the Revolving Loans
have been converted to Term Loans pursuant to Section 2.20, Term Loans) made by
the Lenders to the Borrower pursuant to this Agreement.

“Long-Term Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of October 27, 2015, among the Borrower, Wells Fargo Bank,
National Association, as administrative agent and the lenders party thereto,
together with any and all amendments and supplements thereto.

“Material Acquisition” shall mean one or more acquisitions by the Borrower
and/or the Controlled Subsidiaries of assets or Equity Interests in a Subsidiary
or Permitted Joint Venture in any rolling 12-month period for an aggregate
purchase price of not less than $30,000,000.

“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, assets, or financial condition of the Borrower and its Restricted
Subsidiaries taken as a whole, or (b) the validity or enforceability of any
material provision of the Loan Documents or any material rights or remedies of
the Administrative Agent and the Lenders hereunder.

“Material Indebtedness” means Indebtedness (other than the Loans) and
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Restricted Subsidiaries in an aggregate principal amount
outstanding exceeding $100,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

“Material Project” shall mean any capital project, including an expansion of an
existing project of the Borrower, any Subsidiary or any Permitted Joint Venture
the aggregate capital cost of which is reasonably expected by the Borrower to
exceed $20,000,000.

“Material Project EBITDA Adjustments” shall mean, with respect to each Material
Project, (A) prior to completion of the Material Project, certain pro forma
adjustments added to actual Consolidated EBITDA for the Borrower and its
Restricted Subsidiaries for the fiscal quarter in which construction of such
Material Project commences and for each fiscal quarter thereafter until
completion of the Material Project (net of any actual Consolidated EBITDA of the
Borrower or its Restricted Subsidiaries attributable to such Material Project
following its completion), including the fiscal quarter in which completion
occurs, such adjustments to be based on a percentage (based on the then-current
completion percentage of the Material Project and the ownership percentage in
the Material Project by the Borrower, Subsidiary or Permitted Joint Venture) of
an amount to be approved by the Administrative Agent, such approval not to be
unreasonably withheld, conditioned or delayed, as the projected Consolidated
EBITDA of the Borrower or its Restricted Subsidiaries attributable to such
Material Project (such amount to be determined based on customer contracts
relating to such Material Project, the creditworthiness of the other parties to
such contracts and projected

 

-14-



--------------------------------------------------------------------------------

revenues from such contracts, capital costs and expenses, scheduled completion,
and other factors deemed appropriate by Administrative Agent); provided that if
construction of the Material Project is not completed by the scheduled
completion date, then the foregoing amount shall be reduced, for periods ending
after the scheduled completion, by the following percentage amounts depending on
the period of delay for completion (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, and (iv) longer than 270 days, 100%; and
(B) beginning with the first full fiscal quarter following completion of the
Material Project and for the two immediately succeeding fiscal quarters, an
amount equal to the projected Consolidated EBITDA of the Borrower or its
Restricted Subsidiaries attributable to the Material Project for the balance of
the four full fiscal quarter period following completion shall be added to the
actual Consolidated EBITDA of the Borrower or its Restricted Subsidiaries
attributable to the Material Project for such fiscal quarter or quarters, for
determining Consolidated EBITDA for the fiscal quarter then ending and the
immediately preceding three fiscal quarters. Notwithstanding the foregoing,
(i) no such additions shall be allowed with respect to any Material Project
unless not later than 30 days (or such shorter time period as may be agreed by
the Administrative Agent in its sole discretion) prior to the delivery of any
certificate required by the terms and provisions of Section 5.01(c) to the
extent Material Project EBITDA Adjustments will be made to Consolidated EBITDA
in determining compliance with Section 6.10, the Borrower shall have delivered
to the Administrative Agent, and the Administrative Agent shall have approved
(such approval not to be unreasonably withheld, conditioned or delayed), written
pro forma projections of Consolidated EBITDA of the Borrower or its Restricted
Subsidiaries attributable to such Material Project and such other information
and documentation as the Administrative Agent may reasonably request, all in
form and substance satisfactory to the Administrative Agent, and (ii) the
aggregate amount of all Material Project EBITDA Adjustments during any period
shall be limited to 25% of the total actual Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries for such period (which total actual Consolidated
EBITDA shall be determined without including any Material Project EBITDA
Adjustments or any adjustments in respect of any Material Acquisitions as
provided in the definition of Consolidated EBITDA).

“Maturity Date” means the earlier of (x) the later of (i) the date that is 364
days after the Effective Date and (ii) the Term Loan Maturity Date, if
applicable, and (y) the date which is the effective date of any other
termination (other than a termination of the Commitments in connection with the
Borrower’s exercise of the Term-Out option), cancellation or acceleration of all
Commitments hereunder in accordance with the terms hereof.

“Maximum Rate” has the meaning set forth in Section 9.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Lender” has the meaning assigned to such term in Section 2.19.

“New Lender Agreement” has the meaning assigned to such term in Section 2.19.

 

-15-



--------------------------------------------------------------------------------

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means all obligations (monetary or otherwise) of the Borrower and
each of its Subsidiaries arising under or in connection with this Agreement and
each other Loan Document.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document)

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).

“Outstanding Units” has the meaning set forth in the Partnership Agreement.

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning set forth in Section 9.04(c)(iii).

“Partnership Agreement” means the Fifth Amended and Restated Agreement of
Limited Partnership of the Borrower dated as of September 28, 2009, as amended
by Amendment No. 1 to Fifth Amended and Restated Agreement of Limited
Partnership of the Borrower dated October 27, 2011 and as may be further amended
from time to time in accordance with Section 6.08.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” shall have the meaning set forth in Section 3(2)(A) of ERISA
(other than a Multiemployer Plan), established or maintained by the Borrower or
any of its Restricted Subsidiaries or any ERISA Affiliate or as to which the
Borrower or any of its Restricted Subsidiaries or any ERISA Affiliate
contributes or is a member or otherwise may have any liability.

 

-16-



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens imposed by Law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business (i) in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or (ii) securing deductibles, insurance premiums,
co-payment, co-insurance, retentions and similar obligations to providers of
insurance; and (iii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations to
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the General Partner, the Borrower or any Restricted Subsidiary;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower and the Restricted Subsidiaries, taken as a whole;

(g) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Borrower and its
Subsidiaries;

(h) licenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of the Borrower or such Subsidiary;

(i) the lien reserved in leases for rent and for compliance with the terms of
the lease in the case of leasehold estates;

(j) any Lien in favor of any Governmental Authority to secure partial, progress,
advance or other payments pursuant to any contract or statute, or any Lien
securing industrial development, pollution control or similar revenue bonds; and

(k) any easements, exceptions or reservations in any property or assets granted
or reserved for the purpose of pipelines, roads, the removal of oil, gas, coal
or other minerals, and other like purposes, or for the joint or common use of
real property, facilities and equipment which are incidental to, and do not
materially interfere with, the ordinary conduct of the Borrower’s and/or its
Subsidiaries’ business;

 

-17-



--------------------------------------------------------------------------------

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness except as otherwise permitted above.

“Permitted Joint Venture” means any Person (other than a Subsidiary) in which
the Borrower, directly or through Subsidiaries, holds Equity Interests
representing less than 100% of the total outstanding Equity Interests of such
Person and, with respect to which, the Borrower is not in violation of the
covenant set forth in Section 6.04.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Qualified Securitization Financing” means a receivables securitization facility
entered into by the Borrower or a Restricted Subsidiary, as such facility may be
amended, restructured, supplemented, restated or otherwise modified from time to
time, provided that no such amendment, supplement, restructuring or modification
shall change the scope of such facility from that of a receivables
securitization transaction and the aggregate amount of such facility shall not
exceed $250,000,000.

“Re-Allocation Date” has the meaning assigned to such term in Section 2.19.

“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

-18-



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing, in the aggregate, more than 50% of the sum
of the total Revolving Credit Exposures and unused Commitments at such time;
provided that the Revolving Credit Exposure and unused Commitment of any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders; and provided further, if the Revolving Loans have been
converted to Term Loans pursuant to Section 2.20, from and after the effective
date of such conversion, “Required Lenders” means Lenders having more than 50%
of the aggregate outstanding principal amount of the Term Loans.

“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C.
§9601(25), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to: (i) clean up, remove, treat, abate, or in any other
way address any Hazardous Material in the environment; (ii) prevent the release
of any Hazardous Material; or (iii) perform studies and investigations in
connection with clause (i) or (ii) above.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary; provided that, as of the Effective Date, each Subsidiary as of such
date is a Restricted Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans at such
time.

“Revolving Credit Termination Date” has the meaning set forth in
Section 2.08(a).

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“S&P” means Standard & Poor’s, a division of the McGraw-Hill Companies, Inc..

“Sanctioned Country” means, at any time, a country, region or territory which is
itself, or whose government is, the subject or target of any Sanctions (at the
Effective Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

-19-



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

-20-



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, assessments, levies, imposts,
duties, deductions, charges or withholdings (including backup withholding)
imposed by any Governmental Authority and any and all liabilities (including
interest, fines, penalties or additions to tax) with respect to the foregoing.

“Term-Out” means the Borrower’s election, at its option, to have the entire
principal balance of the Revolving Loans then outstanding converted to
non-revolving Term Loans in accordance with Section 2.20.

“Term Loans” has the meaning assigned to such term in Section 2.20.

“Term Loan Maturity Date” means, if the Borrower has elected the Term-Out option
in accordance with Section 2.20, the date that is two years and 364 days after
the Effective Date.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Units” has the meaning set forth in the Partnership Agreement

“Unrestricted Subsidiary” means any Subsidiary designated as an Unrestricted
Subsidiary pursuant to Section 9.15 subsequent to the Effective Date and any
Subsidiary formed or acquired by an Unrestricted Subsidiary following such
Unrestricted Subsidiary’s designation.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.16(f)(ii)(B)(III).

“Wells Fargo Fee Letter” means the letter agreement dated October 1, 2015,
between the Borrower, the Administrative Agent and Wells Fargo Securities, LLC
pertaining to certain fees payable to the Administrative Agent and Wells Fargo
Securities, LLC.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower and the Administrative Agent.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”). Borrowings also may be classified
and referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”).

 

-21-



--------------------------------------------------------------------------------

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in a manner satisfactory to the Borrower and
the Required Lenders. Notwithstanding anything to the contrary contained herein,
in the event of an accounting change requiring all leases to be capitalized,
only those leases (assuming for purposes hereof that they were in existence on
the Effective Date) that would constitute Capital Leases on the Effective Date
shall be considered Capital Leases and all calculations and deliverables under
this Agreement or any other Loan Document shall be made or delivered, as
applicable, in accordance therewith.

ARTICLE II

The Credits

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the sum of the total Revolving Credit Exposures exceeding the
total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and re-borrow
Revolving Loans.

 

-22-



--------------------------------------------------------------------------------

Section 2.02. Loans and Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten (10) Eurodollar Revolving Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Loan if the
Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone, e-mail or facsimile (a) in the case of a Eurodollar Borrowing, not
later than 11:00 a.m., New York City time, three Business Days before the date
of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and, if telephonic, shall be confirmed
promptly by e-mail or facsimile to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

-23-



--------------------------------------------------------------------------------

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period;” and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04. Reserved.

Section 2.05. Reserved.

Section 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting or
transferring by wire the amounts so received, in like funds, to an account of
the Borrower designated by the Borrower in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
at such time in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing and the Administrative Agent shall promptly refund any amount paid by
the Borrower to the Administrative Agent as provided in this clause (including
interest thereon to the extent paid by the Borrower); provided, however, that
nothing herein shall be deemed to relieve any Lender from its obligations
hereunder or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default of such Lender
hereunder.

 

-24-



--------------------------------------------------------------------------------

Section 2.07. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone, e-mail or facsimile by the
time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such Interest
Election Request shall be irrevocable and, if telephonic, shall be confirmed
promptly by e-mail or facsimile to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

-25-



--------------------------------------------------------------------------------

Section 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated in accordance with the terms hereof, the
Commitments shall terminate on the earlier of (i) the Maturity Date and (ii) the
date the Revolving Loans are converted to Term Loans pursuant to Section 2.20
(the “Revolving Credit Termination Date”).

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the sum of the Revolving Credit Exposures would exceed the total
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

Section 2.09. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date or, if the Revolving Loans have been
converted to Term Loans pursuant to Section 2.20, each Term Loan on the Term
Loan Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

-26-



--------------------------------------------------------------------------------

(c) The Administrative Agent shall maintain the Register and accounts in which
it shall record (i) the amount of each Loan made hereunder and Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The Register and the entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement. In the case
of any conflict between the accounts maintained pursuant to paragraph (b) or
(c), the accounts maintained pursuant to paragraph (c) shall control.

(e) Any Lender may request that Loans made by it be evidenced by a Note. In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns). Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more Notes payable to the payee named therein (or, if
such Note is a registered note, to such payee and its registered assigns).

Section 2.10. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by e-mail or facsimile), e-mail or facsimile of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.

 

-27-



--------------------------------------------------------------------------------

Section 2.11. Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Rate on the
daily amount of the Commitment of such Lender less the sum of the outstanding
principal amount of such Lender’s Revolving Loans, during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the
Effective Date. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(b) Reserved.

(c) Additionally, the Borrower agrees to pay to the Administrative Agent, for
its own account and for the accounts of the Lenders hereunder, fees payable in
the amount and at the times separately agreed upon pursuant to the Wells Fargo
Fee Letter.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent or the other parties to which such
fees are to be paid for distribution, in the case of commitment fees and
participation fees, to the Lenders or to the Joint Bookrunners and Lead
Arrangers, as applicable. Fees paid shall not be refundable under any
circumstances.

Section 2.12. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Reserved.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(e) The Borrower hereby unconditionally promises to pay accrued interest on each
Loan in arrears on each Interest Payment Date for such Loan and upon the
Maturity Date; provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment

 

-28-



--------------------------------------------------------------------------------

of an ABR Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate,
the LIBOR Market Index Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, e-mail or facsimile as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Revolving Borrowing,
such Borrowing shall be made as an ABR Borrowing; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

Section 2.14. Increased Costs.

(a) Subject to the provisions of Section 2.16 (which shall be controlling with
respect to the matters covered thereby), if any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

-29-



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or otherwise), then, upon
the request of such Lender or other Recipient, the Borrower will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
would have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and setting forth in reasonable detail
the manner in which such amount or amounts was determined shall be delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

Section 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant

 

-30-



--------------------------------------------------------------------------------

hereto (regardless of whether such notice may be revoked under Section 2.10(b)
and is revoked in accordance therewith), or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 2.18, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

Section 2.16. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made without deduction or withholding for any Taxes, except
as required by applicable Law. If any applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(b) In addition, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Without duplication of Section 2.16(a) or (b), the Borrower shall indemnify
each Recipient, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 2.16) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto (except to the extent that such amounts were imposed or
increased as a result of the willful misconduct or gross negligence of the
Administrative Agent or such Lender, as applicable, as finally determined by a
court of competent jurisdiction), whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower

 

-31-



--------------------------------------------------------------------------------

by a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error. Neither the Administrative Agent nor any Lender shall be
entitled to receive any payment with respect to the Indemnified Taxes that are
incurred or accrued more than 180 days prior to the date the Administrative
Agent or such Lender, as applicable, gives notice thereof and demand therefor to
the Borrower.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after written demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 9.04(c)(iii)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (d).

(e) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.16, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time such person
becomes a party to this Agreement and at such time or times reasonably requested
by the Borrower and the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will permit such payments to be made
without withholdings or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

 

-32-



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E (or applicable successor form) establishing an exemption from, or
reduction or, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form) establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that (A) such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (B) the interest payments in
question are not effectively connected with a U.S. trade or business conducted
by such Foreign Lender (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form); or

(IV) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), executed originals of IRS Form W-8IMY, accompanied by
IRS Form W-8ECI,

 

-33-



--------------------------------------------------------------------------------

IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form), a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-2 or Exhibit E-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership (and not a
participating Lender) and one or more beneficial owners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such beneficial owner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
foreign Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made;

(D) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement; and

(E) If the Administrative Agent is a U.S. Person, it shall deliver two executed
originals of IRS Form W-9 certifying that it is exempt from U.S. federal backup
withholding tax. Otherwise, the Administrative Agent (including any successor
Administrative Agent that is not a U.S. Person) shall deliver two duly completed
copies of IRS Form W-8ECI (with respect to any payments to be received on its
own behalf) and IRS Form W-8IMY (for all other payments) certifying that it is a
“U.S. branch” and that the payments it receives for the account of others are
not effectively connected with the conduct of its trade or business in the
United States and that it is using such form as evidence of its

 

-34-



--------------------------------------------------------------------------------

agreement with the Borrower to be treated as a U.S. Person with respect to such
payments (and the Borrower and the Administrative Agent agree to so treat the
Administrative Agent as a U.S. Person with respect to such payments), with the
effect that the Borrower can make payments to the Administrative Agent without
deduction or withholding of any Taxes imposed by the United States.

(iii) As a condition to becoming a party to this Agreement, at or before the
Effective Date, each Lender shall provide the Borrower and the Administrative
Agent with the applicable IRS Form W-9 or W-8. Each Lender agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.16 (including by the payment of additional amounts
pursuant to this Section 2.16), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, under this Section 2.16 with respect to the Taxes or
other amounts giving rise to such refund), net of all reasonable and documented
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it reasonably deems confidential) to the
indemnifying party or any other Person.

(h) For purposes of this Section 2.16, references to a Lender shall include the
Administrative Agent and the term “applicable Law” shall include FATCA.

Section 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 2.14, Section 2.15 or Section 2.16, or otherwise) prior to 12:00 noon,
New York City time, on the date when due, in immediately available funds,
without set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 1525 W. W.T. Harris

 

-35-



--------------------------------------------------------------------------------

Blvd., Mail Code D1109-019, Charlotte, North Carolina 28262, Attention:
Syndication Agency Services, except that payments pursuant to Section 2.14,
Section 2.15, Section 2.16 and Section 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but

 

-36-



--------------------------------------------------------------------------------

excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b), Section 2.17(d) or Section 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.18. Mitigation Obligations; Replacement of Lenders.

(a) Each Lender shall use reasonable efforts to avoid the imposition of any
Taxes or other increased amounts for which the Borrower is required to pay
additional amounts pursuant to Section 2.14 or Section 2.16; provided, however,
that such efforts shall not require the Lender to incur any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.14 or Section 2.16, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable documented out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(ii) any Lender is a Defaulting Lender or (iii) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions hereof as contemplated by Section 9.02(b), the consent of
Required Lenders shall have been obtained but the consent of one or more of such
other Lenders (each a “Dissenting Lender”) whose consent is required shall not
have been obtained, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate (and such Lender agrees to assign and delegate), without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent
(unless such assignment would not require such consent under Section 9.04),
which consent shall not unreasonably be withheld or delayed, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for

 

-37-



--------------------------------------------------------------------------------

compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments. A Lender (other than a Defaulting Lender or a Dissenting Lender) shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply. Nothing
in this Section 2.18 shall be deemed to prejudice any rights that the Borrower
or any Lender that is not a Defaulting Lender may have against any Lender that
is a Defaulting Lender.

Section 2.19. Increase of Commitments.

(a) If no Default, Event of Default or Material Adverse Change shall have
occurred and be continuing at the time of delivery of the Commitment Increase
Notice, the Borrower may at any time and from time to time prior to the
termination of the Commitments pursuant to Section 2.08 request an increase of
the aggregate Commitments by notice to the Administrative Agent in writing of
the amount of such proposed increase (such notice, a “Commitment Increase
Notice”); provided, however, that (i) each such increase shall be at least
$10,000,000, (ii) the cumulative increase in Commitments after the Effective
Date pursuant to this Section 2.19 shall not exceed $50,000,000 without the
approval of the Required Lenders, (iii) the Commitment of any Lender may not be
increased without such Lender’s consent, and (iv) the aggregate amount of the
Lenders’ Commitments shall not exceed $300,000,000 without the approval of the
Required Lenders. Following any Commitment Increase Notice, the Borrower may, in
its sole discretion, but with the consent of the Administrative Agent as to any
Person that is not at such time a Lender (which consent shall not be
unreasonably withheld or delayed), offer to any existing Lender or to one or
more additional banks or financial institutions the opportunity to participate
in all or a portion of the increased Commitments pursuant to paragraph (b) or
(c) below, as applicable. Promptly and in any event within five (5) Business
Days after receipt of notice from the Borrower of its desire to offer such
increased Commitments to certain existing Lenders, to the additional banks or
financial institutions identified therein or such additional banks or financial
institutions identified by the Administrative Agent and approved by the
Borrower, the Administrative Agent shall notify such proposed lenders of the
opportunity to participate in all or a portion of such increased Commitments.

(b) Any Lender that accepts an offer to it by the Borrower to increase its
Commitment pursuant to this Section 2.19 shall, in each case, execute a
Commitment Increase Agreement, in substantially the form attached hereto as
Exhibit C, with the Borrower and the Administrative Agent, whereupon such Lender
shall be bound by and entitled to the benefits of this Agreement with respect to
the full amount of its Commitment as so increased, and the definition of
Commitment in Section 1.01 and Schedule 2.01 hereof shall be deemed to be
amended to reflect such increase. No Lender shall have any obligation whatsoever
to agree to increase its Commitment. Each Commitment Increase Agreement shall be
irrevocable and shall be effective upon notice thereof by the Administrative
Agent at the same time as that of all other increasing Lenders.

(c) Any additional bank or financial institution that the Borrower selects to
offer participation in the increased Commitments shall execute and deliver to
the Administrative Agent a New Lender Agreement (a “New Lender Agreement”), in
substantially the form

 

-38-



--------------------------------------------------------------------------------

attached hereto as Exhibit D, setting forth its Commitment, and upon the
effectiveness of such New Lender Agreement, such bank or financial institution
(a “New Lender”) shall become a Lender for all purposes and to the same extent
as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement, and the signature pages hereof shall be deemed to be
amended to add the name of such New Lender and the definition of Commitment in
Section 1.01 and Schedule 2.01 hereof shall be deemed amended to increase the
aggregate Commitments of the Lenders by the Commitment of such New Lender,
provided that the Commitment of any New Lender shall be an amount not less than
$10,000,000. Each New Lender Agreement shall be irrevocable and shall be
effective upon notice thereof by the Administrative Agent at the same time as
that of all other New Lenders.

(d) The effectiveness of any Commitment Increase Agreement or New Lender
Agreement shall be contingent upon receipt by the Administrative Agent of
corporate resolutions of the Borrower in form and substance reasonably
satisfactory to the Administrative Agent. Once a Commitment Increase Agreement
or New Lender Agreement becomes effective, the Administrative Agent shall
reflect the increases in the Commitments effected by such agreements by
appropriate entries in the Register.

(e) Upon and after the effective date of any increase in the Commitments
pursuant to this Section 2.19 (the “Re-Allocation Date”), additional Revolving
Loans shall be made pro rata based on the respective Commitments of the Lenders
in effect on or after such Re-Allocation Date, and continuations of Loans
outstanding on such Re-Allocation Date shall be effected by repayment of such
Loans on the last day of the Interest Period applicable thereto or, in the case
of ABR Loan, on the date of such increase based on the respective Commitments in
effect prior to the Re-Allocation Date, and the making of new Loans of the same
Type pro rata based on the respective Commitments in effect on and after such
Re-Allocation Date.

(f) If on any Re-Allocation Date there is an unpaid principal amount of
Eurodollar Loans, such Eurodollar Loans shall remain outstanding with the
respective holders thereof until the expiration of their respective Interest
Periods (unless the Borrower elects to prepay any thereof in accordance with the
applicable provisions of this Agreement), and interest on and repayments of such
Eurodollar Loans will be paid thereon to the respective Lenders holding such
Eurodollar Loans pro rata based on the respective principal amounts thereof
outstanding.

Section 2.20. Term-Out Option. Provided no Default or Event of Default has
occurred and is continuing, the Borrower may, upon prior written notice to the
Administrative Agent sent not less than thirty (30) days and not more than sixty
(60) days prior to the Maturity Date, elect to have the entire principal balance
of the Revolving Loans then outstanding converted to non-revolving term loans
(the “Term Loans”) due and payable on the Term Loan Maturity Date; provided, the
Borrower may exercise the Term-Out only once during the term of this Agreement,
such exercise shall result in the permanent termination of the Commitments, the
commitment fee described in Section 2.11(a) in respect of the Commitments shall
cease to accrue, and the Borrower may prepay, but may not reborrow, the Term
Loans. As a condition precedent to the Term-Out, the Borrower shall deliver to
the Administrative Agent a certificate of the Borrower dated the effective date
of the Term-Out signed by a Financial Officer, certifying that: (i) the
resolutions adopted by the General Partner approving or consenting to the
Term-Out are attached thereto and such resolutions are true and correct and have
not been altered, amended or repealed

 

-39-



--------------------------------------------------------------------------------

and are in full force and effect and (ii) before and after giving effect to the
Term-Out, (A) the representations and warranties contained in Article III are
true and correct in all material respects on and as of the effective date of the
Term-Out, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date provided, that the
aforementioned materiality qualifier shall not apply to the extent any
representations and warranties contain a materiality qualifier within such
representation and warranty and (B) that no Default or Event of Default exists,
is continuing, or would result from the Term-Out. The Borrower agrees to pay to
the Administrative Agent, for the account of each Lender that has issued
outstanding Revolving Loans that are the subject of the Term-Out, a one-time
Term-Out fee equal to 1.00% of the outstanding aggregate principal amount of the
Revolving Loans so converted, which shall be due and payable on the effective
date of the Term-Out. The Borrower hereby agrees to pay any and all costs (if
any) incurred by any Lender in connection with the exercise of the Term-Out to
the extent such costs are required to be paid by the Borrower pursuant to
Section 2.15.

Section 2.21. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 9.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender

 

-40-



--------------------------------------------------------------------------------

has not fully funded its appropriate share and (y) such Loans were made or
created at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this Section 2.21(a)(ii) shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender shall not be entitled to receive any
commitment fee pursuant to Section 2.11(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

(iv) Reserved.

(v) Reserved.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent, agree
in writing that any Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein and that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages, whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

Section 3.01. Organization; Powers. Each of the Borrower and its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Change, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

Section 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s limited partnership powers and have been duly authorized by all
necessary limited

 

-41-



--------------------------------------------------------------------------------

partnership action. This Agreement has been duly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such (i) as have been (or prior to
the Effective Date will be) obtained or made and are in full force and effect,
(ii) filings as may be required from time to time by the SEC in connection with
the Transactions, and (iii) those required in the ordinary course of business of
the Borrower and its Restricted Subsidiaries in order to comply with the
requirements of applicable Law, (b) will not violate any applicable Law or the
charter, by-laws or other organizational documents of the Borrower or any of its
Restricted Subsidiaries, (c) will not violate or result in a default under any
indenture, material agreement or material instrument binding upon the Borrower
or any of its Restricted Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Restricted Subsidiaries, and (d) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Restricted Subsidiaries,
except any Liens as may be created under the Loan Documents.

Section 3.04. Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income and cash flows (i) as of and for the
fiscal year ended December 31, 2014, as reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended June 30, 2015, certified by the chief
financial officer of the General Partner. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

(b) As of the Effective Date, between December 31, 2014 and the Effective Date,
no Material Adverse Change has occurred.

Section 3.05. Litigation and Environmental Matters.

(a) As of the Effective Date, there are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Restricted Subsidiaries (i) which would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Change (other
than the Disclosed Matters) or (ii) that involve this Agreement or the
Transactions.

(b) As of the Effective Date, except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Change, neither the
Borrower nor any of its Restricted Subsidiaries

 

-42-



--------------------------------------------------------------------------------

(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any reasonable basis for any Environmental Liability.

Section 3.06. Compliance with Laws. Each of the Borrower and its Subsidiaries is
in compliance with all Laws applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Change.

Section 3.07. Investment Company Status. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

Section 3.08. Taxes. Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so in the aggregate would not
reasonably be expected to result in a Material Adverse Change.

Section 3.09. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Change. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that would reasonably be
expected to have a Material Adverse Change, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount that would reasonably be expected to have a
Material Adverse Change.

Section 3.10. Disclosure. As of the Effective Date, all written reports,
certificates or other written information (other than estimates and information
of a general economic nature) concerning the Borrower and its Subsidiaries and
any transactions contemplated hereby prepared by or on behalf of the foregoing
or their representatives and made available to any Lender or the Administrative
Agent in connection with the transactions contemplated hereby on or before the
date hereof (the “Information”), when taken as a whole, as of the date such
Information was furnished to the Lenders and as of the Effective Date, did not
contain any untrue statement of a material fact as of such date or omit to state
a material fact necessary to make the statements therein, taken as a whole, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time when prepared, it being
recognized by the Lenders that such

 

-43-



--------------------------------------------------------------------------------

projections and other information regarding future events are not to be viewed
as fact and that actual results or developments during the period or periods
covered may differ from the delivered projections and other prospective
information and such differences may be material and that such projected
financial information is not a guarantee of financial performance.

Section 3.11. Subsidiaries. As of the Effective Date, Borrower has no
Subsidiaries other than those listed on Schedule 3.11 attached hereto and
Schedule 3.11 lists, for each Subsidiary of the Borrower as of the Effective
Date, its full legal name, its jurisdiction of organization, the number of
shares of capital stock or other Equity Interests outstanding and the owner(s)
of such shares or Equity Interests.

Section 3.12. Margin Stock. Neither the Borrower nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation T, U or X of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Loan will be used to purchase or
carry any margin stock in violation of said Regulation T, U or X or to extend
credit to others for the purpose of purchasing or carrying margin stock in
violation of said Regulation T, U or X.

Section 3.13. No Default. No event has occurred and is continuing which
constitutes a Default, except as has been waived in accordance with this
Agreement.

Section 3.14. Sanctions; Anti-Corruption Laws. None of (a) the Borrower or any
Subsidiary or (b) to the knowledge of the Borrower, any directors, officers,
employees or affiliates, or any agents or representatives of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, (i) is a Sanctioned Person or currently the
subject or target of any Sanctions or (ii) has taken any action, directly or, to
the knowledge of the Borrower or any Subsidiary, indirectly, that would result
in a material violation by such Persons of any Anti-Corruption Laws.

ARTICLE IV

Conditions

Section 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto, a counterpart of this Agreement signed on behalf of such party and
(ii) from the Borrower, a Note executed by the Borrower in favor of each Lender
requesting a Note.

(b) The Administrative Agent shall have received a customary written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Latham & Watkins LLP, counsel for the Borrower and covering such
matters relating to the Borrower, this Agreement or the Transactions as the
Required Lenders shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.

 

-44-



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and the General
Partner, the authorization of the Transactions and any other legal matters
relating to the Borrower and the General Partner, this Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

(d) The Administrative Agent and the Joint Bookrunners and Lead Arrangers shall
have received (i) all fees required to be paid on or prior to the Effective Date
and (ii) expenses and other amounts due and payable on or prior to the Effective
Date, to the extent invoiced at least two Business Days prior to the Effective
Date, required to be reimbursed or paid by the Borrower hereunder.

(e) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Borrower for the two (2) most recent fiscal years
ended prior to the Effective Date as to which such financial statements are
available, and (ii) satisfactory unaudited interim consolidated financial
statements of the Borrower for each quarterly period ended subsequent to the
date of the latest financial statements delivered pursuant to clause
(i) immediately above as to which such financial statements are available.

(f) All governmental and third party approvals necessary in connection with the
financing contemplated hereby shall have been obtained and be in full force and
effect.

(g) No Material Adverse Change shall have occurred since December 31, 2014.

(h) The Long-Term Credit Agreement shall close contemporaneously with the
closing of this Agreement.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
November 30, 2015 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

Without limiting the generalities of Section 9.02, for purposes of determining
compliance with this Section 4.01, each Lender that has executed and delivered
this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Effective Date specifying its objection thereto.

Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing, except to the extent any such representation or warranty
is stated to relate to an earlier date in which

 

-45-



--------------------------------------------------------------------------------

case such representation and warranty will be true and correct on and as of such
earlier date; provided, that the aforementioned materiality qualifier shall not
apply to the extent any representations and warranties contain a materiality
qualifier within such representation and warranty.

(b) At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full in accordance with the terms hereof, the Borrower covenants and agrees with
the Lenders that:

Section 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent (for prompt delivery to each
Lender):

(a) within 90 days after the end of each fiscal year of the Borrower, on EDGAR,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower on EDGAR, its consolidated balance sheet and
related statements of operations and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Financial Officer as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.10, and (iii) stating whether any change in GAAP or in the

 

-46-



--------------------------------------------------------------------------------

application thereof that materially affects the Borrower’s financial statements
has occurred since the date of the last audited financial statements delivered
pursuant to Section 5.01(a) above and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines or the
accounting firm’s internal policies);

(e) promptly after the same become publicly available, on EDGAR copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the SEC;

(f) promptly after Moody’s or S&P shall have announced a change in the rating
established for the Index Debt, written notice of such rating change; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent (on behalf of any Lender) may reasonably request.

Section 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for prompt delivery to each Lender) written notice of the
following promptly after any Financial Officer or other executive officer of the
General Partner obtains knowledge thereof:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Restricted Subsidiary thereof which would reasonably be expected to result
in a Material Adverse Change;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower and its Restricted Subsidiaries in an aggregate amount
that would reasonably be expected to have a Material Adverse Change; and

(d) any other development (including, but not limited to, a development of an
environmental nature) that results in, or would reasonably be expected to result
in, a Material Adverse Change.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the General Partner setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 

-47-



--------------------------------------------------------------------------------

Section 5.03. Existence. The Borrower will, and except as would not reasonably
be expected to have a Material Adverse Change, will cause each of its Restricted
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.

Section 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Restricted Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, would result in a Material Adverse Change before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (b) the
Borrower or such Restricted Subsidiary has set aside on its books adequate
reserves to the extent required in accordance with GAAP or has “bonded around”
the same by posting adequate security by means of a surety bond or similar such
security.

Section 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Restricted Subsidiaries to, (a) keep and maintain all property
used in the conduct of its business in good working order and condition in
accordance with industry practice, except, in each case, for ordinary wear and
tear and casualty and condemnation and where the failure to do so, individually
or in the aggregate would not reasonably be expected to result in a Material
Adverse Change and (b) maintain insurance in such amounts and against such risks
as are customarily maintained by similarly situated companies engaged in the
same or similar businesses.

Section 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Restricted Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties subject to applicable safety rules and procedures, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers, all at such reasonable times
and as often as reasonably requested.

Section 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all Laws applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Change.

Section 5.08. Use of Proceeds. The proceeds of the Loans will be used only to
(i) pay the fees, expenses and other transaction costs of the transactions
contemplated hereby; and (ii) fund working capital needs of, and for general
corporate, partnership and limited liability company purposes of, the Borrower
and its Subsidiaries (including payment of the purchase price and related
expenses of acquisitions). No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the regulations of the Board, including Regulations T, U and X. The Borrower
will not, directly, or to the Borrower’s knowledge, indirectly, use the proceeds
of any Loan, or lend, contribute or otherwise make available such proceeds to
any Subsidiary, joint venture partner or other Person (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of

 

-48-



--------------------------------------------------------------------------------

money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in a violation
of any Sanctions applicable to any party hereto.

Section 5.09. Compliance with ERISA. In addition to and without limiting the
generality of Section 5.07, the Borrower shall, and shall cause its Restricted
Subsidiaries to, (a) comply in all material respects with all applicable
provisions of ERISA and the regulations and published interpretations thereunder
with respect to all employee benefit plans (as defined in ERISA), (b) not take
any action or fail to take action the result of which could be (i) a liability
to the PBGC or (ii) a past due liability to any Multiemployer Plan, (c) not
participate in any prohibited transaction that could result in any civil penalty
under ERISA or any tax under the Code, and (d) operate each employee benefit
plan in such a manner that will not incur any tax liability under Section 4980B
of the Code or any liability to any qualified beneficiary as defined in
Section 4980B of the Code except to the extent, in each case, where the failure
to do so would not reasonably be expected to result in a Material Adverse
Change. The Borrower shall, and shall cause each of its Restricted Subsidiaries
to, furnish to the Administrative Agent upon the Administrative Agent’s
reasonable request such additional information about any employee benefit plan
sponsored, maintained or contributed to by any of said Persons, as may be
reasonably requested by the Administrative Agent.

Section 5.10. Compliance with Environmental Laws. In addition to and without
limiting the generality of Section 5.07, the Borrower shall, and shall cause its
Subsidiaries to, (i) comply in all material respects with all Environmental Laws
applicable to its operations and real property; (ii) obtain and renew all
material Governmental Approvals required under Environmental Laws applicable to
its operations and real property; and (iii) conduct any Response legally
required by Borrower or any of its Subsidiaries in accordance with applicable
Environmental Laws, except in the case of each of clauses (i) through (iii),
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Change.

Section 5.11. Further Assurances. The Borrower will, and will cause each
Restricted Subsidiary to, at its own cost and expense, promptly correct any
material defect or error that may be discovered in any Loan Document or in the
execution or acknowledgment thereof.

 

-49-



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full in
accordance with the terms hereof, the Borrower covenants and agrees with the
Lenders that:

Section 6.01. Indebtedness. The Borrower will not permit any Restricted
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness existing on the Effective Date and set forth in Schedule 6.01,
and any extensions, refinancing, renewals or replacements of any such
Indebtedness; provided that such Indebtedness is not increased in connection
therewith except for increases in an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such extension, renewal, refinancing, or replacement and in an
amount equal to any existing commitments unutilized thereunder, and is not
secured by any additional assets;

(b) purchase money Indebtedness (including Capital Lease Obligations) of the
Restricted Subsidiaries representing the portion of the purchase price of any
applicable assets which may be secured by Liens permitted under Section 6.02(e);
provided that the aggregate principal amount of Indebtedness permitted by this
clause (b) shall not exceed $60,000,000 at any time outstanding;

(c) Indebtedness of any Restricted Subsidiary to the Borrower or any other
Restricted Subsidiary;

(d) Guarantees by any Restricted Subsidiary of Indebtedness of the Borrower or
any other Restricted Subsidiary;

(e) Indebtedness consisting of surety bonds that any Restricted Subsidiary is
required to obtain in order to comply with applicable Law or the requirements of
any Governmental Authority in the ordinary course of business;

(f) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that such Indebtedness (other than
with respect to credit or purchase cards) is extinguished within 5 Business Days
after notification to the Borrower or such Restricted Subsidiary of its
incurrence;

(g) unsecured Indebtedness of the Restricted Subsidiaries; provided that the
incurrence or maintenance of such Indebtedness does not cause a Default or an
Event of Default under any other provisions of this Agreement;

(h) Indebtedness consisting of Hybrid Securities;

(i) Indebtedness secured by Liens permitted by Section 6.02(m) so long as the
aggregate principal amount of such Indebtedness at any time does not exceed the
book value of fifteen percent (15%) of Consolidated Net Tangible Assets; and

(j) Indebtedness arising under the Qualified Securitization Financing.

Section 6.02. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien securing
Indebtedness on any property or asset now owned or hereafter acquired by it,
except:

(a) Liens on cash collateral as required under the Long-Term Credit Agreement;

 

-50-



--------------------------------------------------------------------------------

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Effective Date and set forth in Schedule 6.02;

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a Restricted Subsidiary after the Effective
Date prior to the time such Person becomes a Restricted Subsidiary; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be, and any extensions,
renewals and replacements thereof;

(e) Liens securing the Indebtedness permitted by clause (b) of Section 6.01 and
placed on the property described therein contemporaneously with the purchase
thereof or within 180 days thereafter, by the Borrower or any of its Restricted
Subsidiaries to secure all or a portion of the purchase price thereof; provided
that such Lien shall not extend to any other property or assets of the Borrower
or its Restricted Subsidiaries;

(f) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such security interests
and the Indebtedness secured thereby are incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement,
(ii) the Indebtedness secured thereby does not exceed 90% of the cost of
acquiring, constructing or improving such fixed or capital assets and (iii) such
security interests shall not apply to any other property or assets of the
Borrower or any Restricted Subsidiary;

(g) any interest or title of a lessor under any lease entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of its
business and covering only the assets so leased, and any interest of a landowner
in the case of easements entered into by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of its business and covering only the
property subject to the easement;

(h) any Lien created or assumed by the Borrower or any Restricted Subsidiary in
connection with the issuance of Indebtedness, the interest on which is
excludable from gross income of the holder of such Debt pursuant to the Code,
for the purpose of financing, in whole or in part, the acquisition or
construction of property or assets to be used by the Borrower or its Restricted
Subsidiaries;

(i) Liens on any additions, improvements, replacements, repairs, fixtures,
appurtenances or component parts thereof attaching to or required to be attached
to property or assets pursuant to the terms of any mortgage, pledge agreement,
security agreement or other similar instrument, creating a Lien upon such
property or asset otherwise permitted under this Section;

 

-51-



--------------------------------------------------------------------------------

(j) any Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this Section, provided that such Indebtedness is not increased except for
increases in an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
extension, renewal, refinancing, or replacement and in an amount equal to any
existing commitments unutilized thereunder, and is not secured by any additional
assets;

(k) commercially reasonable pledges and deposits to secure obligations of the
Borrower and its Subsidiaries arising under commercially reasonable
non-speculative hedging and similar agreements entered into by the Borrower and
its Subsidiaries for the purpose of mitigating risks associated with assets,
liabilities, commitments, investments or property held or reasonably anticipated
to be held by the Borrower or any Subsidiary;

(l) Liens on Equity Interests of Unrestricted Subsidiaries or joint ventures
securing Indebtedness of such Unrestricted Subsidiaries or joint ventures;

(m) Liens not otherwise permitted by this Section 6.02 so long as the aggregate
outstanding principal amount of the obligations secured thereby at any time does
not exceed fifteen percent (15%) of Consolidated Net Tangible Assets; and

(n) Liens arising in connection with the Qualified Securitization Financing.

Section 6.03. Fundamental Changes. Neither the Borrower nor any Restricted
Subsidiary will merge or consolidate with or into any other Person, or sell,
transfer or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, except that, if at the
time thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing:

(a) any Person may merge or consolidate with or into (i) the Borrower, provided
that the Borrower shall be the surviving Person or (ii) any one or more
Restricted Subsidiaries of the Borrower, provided that a Restricted Subsidiary
shall be the surviving Person;

(b) any Restricted Subsidiary may sell, transfer or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets to the Borrower or to a Restricted Subsidiary;

(c) any Restricted Subsidiary may sell, transfer or otherwise dispose of assets
or merge or consolidate with or into another Person, in each case, which
transaction is not otherwise permitted by any other clause of this Section,
provided that the aggregate book value of all assets sold, transferred or
otherwise disposed of in reliance upon this clause (c) in any fiscal year shall
not exceed 10% of Consolidated Net Tangible Assets as reflected in the
Borrower’s audited consolidated balance sheet delivered for the most recently
ended fiscal year; and

(d) the Borrower or any Restricted Subsidiary may sell, transfer or otherwise
dispose of any assets related to its ammonia business.

 

-52-



--------------------------------------------------------------------------------

Section 6.04. Investments. Neither the Borrower nor any Restricted Subsidiary
will purchase or otherwise acquire any Equity Interests or evidence of any
Indebtedness in any other Person if (a) such purchase or other acquisition
violates the Borrower’s or such Restricted Subsidiary’s partnership or other
governing agreement, and (b) after giving effect to such purchase or other
acquisition, the Borrower or such Restricted Subsidiary is not in compliance
with Section 6.09.

Section 6.05. Restricted Payments. The Borrower will not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payments, if an
Event of Default shall have occurred and be continuing at the time of such
declaration or payment or would result therefrom.

Section 6.06. Transactions with Affiliates. Except as otherwise permitted
hereunder, the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except
(a) transactions, or a series of transactions, taken as a whole, that are at
prices and on terms and conditions not substantially less favorable to the
Borrower or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, including, without limitation, any
transaction entered into pursuant to the Partnership Agreement, (b) transactions
between or among the General Partner, Borrower and its Restricted Subsidiaries
not involving any other Affiliate, (c) any Restricted Payment permitted by
Section 6.05, (d) any Investments permitted by Section 6.04, and (e) any
contribution to the capital of the General Partner, the Borrower or any
Restricted Subsidiary and any purchase of Equity Interests of the General
Partner, the Borrower or any Restricted Subsidiary that does not result in a
Change of Control.

Section 6.07. Restrictive Agreements. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon the ability of any Restricted Subsidiary to
(a) make Restricted Payments, including, without limitation, to pay dividends or
other distributions in respect of any Equity Interests of such Restricted
Subsidiary, (b) make or repay loans or advances to the Borrower or any other
Restricted Subsidiary; or (c) Guarantee Indebtedness of the Borrower or any
other Restricted Subsidiary; provided that the foregoing shall not apply to
(i) restrictions and conditions imposed by Law or by this Agreement,
(ii) restrictions and conditions existing on the Effective Date identified on
Schedule 6.07 (but shall apply to any amendment or modification expanding the
scope of any such restriction or condition), (iii) customary restrictions and
conditions contained in agreements relating to the sale of the Equity Interests
in or assets of a Restricted Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Restricted Subsidiary that is to
be sold or owns such assets and such sale is permitted hereunder, (iv) any
requirement in any agreement to which the Borrower or any Restricted Subsidiary
is a party or by which the Borrower or a Restricted Subsidiary is bound
requiring the Borrower or any Restricted Subsidiary to provide a guaranty of the
obligations arising under such agreement and related instruments if it provides
a guaranty of obligations of the Borrower or any Restricted Subsidiary arising
under another agreement, (v) restrictions contained in, or existing by reason
of, any agreement or instrument relating to any Restricted Subsidiary at the
time such Restricted Subsidiary was merged or consolidated with or into, or
acquired by, the Borrower or a Restricted Subsidiary or became a Restricted
Subsidiary and not created in contemplation thereof,

 

-53-



--------------------------------------------------------------------------------

(vi) restrictions contained in the governing documents of a Restricted
Subsidiary that is less than wholly owned and (vii) the foregoing shall not
apply to any other agreement if the Borrower reasonably concludes with approval
of the Administrative Agent that the entering into such agreement could not
reasonably be expected to result in the failure of the Borrower to comply with
Section 6.10; provided that no such approval of the Administrative Agent shall
constitute a waiver of any default of Section 6.10.

Section 6.08. Constitutive Documents. The Borrower will not, and will not permit
any Restricted Subsidiary to, amend its charter or by-laws or other constitutive
documents in any manner that would adversely and materially affect the rights of
the Lenders under this Agreement or their ability to enforce the same.

Section 6.09. Limitations on New Businesses. The Borrower and its Restricted
Subsidiaries, taken as a whole, will not, directly or indirectly, engage in a
material and substantial manner in, or conduct material and substantial
operations in, any business other than (i) marketing, gathering, transporting
(by barge, pipeline, ship, truck or other modes of hydrocarbon transportation),
terminalling, storing, producing, acquiring, developing, exploring for,
exploiting, producing, processing, dehydrating, fractionating, treating,
blending and otherwise handling hydrocarbons and ammonia, including, without
limitation, construction pipeline, platform, dehydration, processing and other
energy-related facilities, (ii) any other business that generates gross income
that constitutes “qualifying income” under Section 7704(d) of the Internal
Revenue Code of 1986, as amended, (iii) the businesses and operations in which
the Borrower and its Restricted Subsidiaries are engaged as of the Effective
Date, or (iv) activities or services reasonably related or ancillary to those
described in clauses (i), (ii) and (iii), including (x) entering into hedging
obligations to support those businesses and (y) the Qualified Securitization
Financing.

Section 6.10. Maximum Leverage Ratio. The Borrower shall not permit its Leverage
Ratio as of the last day of any fiscal quarter to exceed 5.00 to 1.00; provided
that, following a Material Acquisition, the Borrower’s Leverage Ratio shall not
exceed 5.50 to 1.00 as of the last day of (i) the fiscal quarter during which
such Material Acquisition occurred (any fiscal quarter during which a Material
Acquisition occurs being hereinafter referred to as an “Acquisition Quarter”),
and (ii) the two fiscal quarters immediately following the Acquisition Quarter;
provided further that, with respect to a Material Acquisition by an Unrestricted
Subsidiary, such temporary increase shall apply only if the consideration for
such Material Acquisition is raised by the Borrower or a Restricted Subsidiary.

ARTICLE VII

Events of Default

If any of the following events (each, an “Event of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

-54-



--------------------------------------------------------------------------------

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement shall prove
to have been incorrect in any material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), Section 5.03 or Section 5.08 or in
Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Restricted Subsidiary shall fail to pay any Material
Indebtedness (other than with respect to Swap Agreements) upon its final
maturity and, with respect to obligations in respect of one or more Swap
Agreements constituting Material Indebtedness only, the Borrower or any
Restricted Subsidiary shall fail to pay or discharge the same within five
Business Days of the same becoming due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due in whole prior to its scheduled maturity and, with respect to
obligations in respect of one or more Swap Agreements only, such obligations are
not paid or discharged within five Business Days of the same becoming due and
payable; provided that this clause (g) shall not apply in the case of a notice
of voluntary prepayment of any Material Indebtedness or to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the

 

-55-



--------------------------------------------------------------------------------

Borrower or any Restricted Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail to pay its debts generally as they become due;

(k) one or more final non-appealable judgments for the payment of money in an
aggregate amount in excess of $100,000,000 (net of insurance coverage which is
reasonably expected to be paid by the insurer thereunder as confirmed by such
insurer) shall be rendered against the Borrower, any Restricted Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment and is
not released, vacated or fully bonded within 30 days after its attachment or
levy;

(l) an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Change;

(m) a Change in Control shall occur; or

(n) an “Event of Default” (as defined in the Long-Term Credit Agreement) shall
occur and be continuing,

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

-56-



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability

 

-57-



--------------------------------------------------------------------------------

for relying thereon. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower (which consent
shall not be unreasonably withheld, conditioned or delayed), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

-58-



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

Section 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or other
electronic transmission, including e-mail, as follows:

(i) if to the Borrower, to it at One Williams Center, Suite 2800, Tulsa,
Oklahoma, 74172, Attention: Jeff Holman (Telecopy No. (918) 574-7003; E-Mail:
jeff.holman@magellanlp.com);

(ii) if to the Administrative Agent, to Wells Fargo Bank, National Association,
1525 W. W.T. Harris Blvd., Mail Code D1109-019, Charlotte, North Carolina 28262,
Attention: Syndication Agency Services (Telecopy No. (704) 715-0017; E-Mail:
agencyservices.requests@wellsfargo.com) with a copy to Wells Fargo Bank, N.A.,
1000 Louisiana Street, 9th Floor, Houston, Texas 77002, Attention: Jeff Cobb
(Telecopy No. (713) 319-1053; E-Mail: jeffrey.a.cobb@wellsfargo.com); and

(iii) if to any other Lender, to it at its address (or telecopy number or e-mail
address) set forth in its Administrative Questionnaire.

(b) Any party hereto may change its address, telecopy number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Section 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon (other than waivers of interest due under
Section 2.12(d)), or reduce any fees payable hereunder, without the written
consent of each Lender affected

 

-59-



--------------------------------------------------------------------------------

thereby, (iii) except as provided in Section 2.20, postpone the scheduled date
of payment of the principal amount of any Loan, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.17(b)
or Section 2.17(c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, or (v) change any
of the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended nor amounts owed to such Lender reduced
(other than by payment) or the final maturity thereof extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent (1) of all Lenders or (2) of each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

Section 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the reasonable fees, charges and disbursements of
one counsel for the Administrative Agent and the Lenders (unless a conflict of
interest exists among any such Persons in which case each such Person affected
by such conflict of interest shall have separate counsel, the fees of which
shall be reimbursed by the Borrower) in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made hereunder, including
all such reasonable and documented out-of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

(b) The Borrower shall indemnify the Administrative Agent, the Joint Bookrunners
and Lead Arrangers and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the

 

-60-



--------------------------------------------------------------------------------

parties hereto of their respective obligations hereunder or the consummation of
the Transactions or any other transactions contemplated hereby, (ii) any Loan or
the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries or any liability (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities) of the Borrower or any Subsidiary resulting from or based upon
the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory whether brought by a third party or by the
Borrower or any Subsidiary and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (i) are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence,
bad faith or willful misconduct of such Indemnitee or (ii) arise out of a
dispute that is brought by an Indemnitee against another Indemnitee (other than
against Wells Fargo Securities, LLC as a Joint Bookrunner and Lead Arranger or
the Administrative Agent in its capacity as such) not involving any act or
omission by the Borrower or its Affiliates. This Section 9.03(b) shall not apply
to any Taxes other than any Taxes that represent losses, claims, damages,
liabilities or related expenses from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, each party to this Agreement
agrees not to assert, and each hereby waives, any claim against any other party
to this Agreement, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof; provided, that the foregoing limitation shall not
be deemed to impair or affect the indemnification obligations of the Borrower
under the Loan Documents.

(e) No Person indemnified under this Agreement shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transaction contemplated hereby or thereby.

(f) All amounts due under this Section shall be payable not later than ten
(10) days after written demand therefor.

 

-61-



--------------------------------------------------------------------------------

Section 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (b) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender (or a lender or an Affiliate
of a lender under the Long-Term Credit Agreement), an Approved Fund or, if an
Event of Default under ARTICLE VII(a), (b), (h), (i), or (j) has occurred and is
continuing, any other assignee; provided further that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received written notice thereof; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
(or a lender or an Affiliate of a lender under the Long-Term Credit Agreement),
or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender,
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under ARTICLE
VII(a), (b), (h), (i), or (j) has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

-62-



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, and the assignee to each
assignment shall deliver to the Administrative Agent a processing and
recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(E) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs; and

(F) no assignment shall be made to (1) to the Borrower or any of the Borrower’s
Affiliates, (2) to any Defaulting Lender or any of its Affiliates, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (2), or (3) to a natural person.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent

 

-63-



--------------------------------------------------------------------------------

of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 2.14, Section 2.15, Section 2.16 and
Section 9.03 with respect to the period during which it was a Lender); provided,
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). In addition, the Administrative Agent shall maintain in the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(b), Section 2.17(d))
or Section 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to any Person (other than a natural
person, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s

 

-64-



--------------------------------------------------------------------------------

obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.14, Section 2.15 and Section 2.16 (subject to the
requirements and limitations therein, including the requirements under
Section 2.16(f) (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.17(c)
as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or Section 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 2.16 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.16(f) as though it were a Lender.

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have the obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purpose of this Agreement
notwithstanding any notice to the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

-65-



--------------------------------------------------------------------------------

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Section 2.14, Section 2.15, Section 2.16 and Section 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the Transactions, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

Section 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic
photocopy (i.e., “PDF”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 9.07, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (i) all amounts so set off

 

-66-



--------------------------------------------------------------------------------

shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.21 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD

 

-67-



--------------------------------------------------------------------------------

NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a non-confidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Section 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

-68-



--------------------------------------------------------------------------------

Section 9.14. USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

Section 9.15. Restricted and Unrestricted Subsidiaries. The Borrower may, at any
time, by notice to the Administrative Agent, designate any Subsidiary as a
Restricted Subsidiary or any Restricted Subsidiary as an Unrestricted
Subsidiary; provided, that immediately before and after such designation no
Default or Event of Default shall have occurred and be continuing or result
therefrom.

Section 9.16. No Personal Liability of Directors, Officers, Employees or
Unitholders. No director, officer, partner, employee, member or manager of the
General Partner will have any liability for any obligations of the Borrower, or
for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Lender waives and releases all such liability. This waiver
and release are part of the consideration for the making of the Loans.

Section 9.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by Law, the Borrower hereby waives and releases any claims that it may
have against each of the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

[END OF TEXT]

 

-69-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:     MAGELLAN MIDSTREAM PARTNERS, L.P.,     a Delaware limited
partnership     By:   Magellan GP, LLC,       a Delaware limited liability
company       By:  

/s/ Jeff Holman

        Jeff Holman         Vice President and Treasurer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

AND LENDER:

    WELLS FARGO BANK, NATIONAL ASSOCIATION     By:   /s/ Jeffrey Cobb     Name:
  Jeffrey Cobb     Title:   Vice President

 

 

[Signature Page to Credit Agreement]|



--------------------------------------------------------------------------------

CO-SYNDICATION AGENT

AND LENDER:

    JPMORGAN CHASE BANK, N.A.     By:   /s/ Darren Vanek     Name:   Darren
Vanek     Title:   Executive Director

 

[Signature Page to Credit Agreement]|



--------------------------------------------------------------------------------

CO-SYNDICATION AGENT

AND LENDER:

    SUNTRUST BANK     By:   /s/ Shannon Juhan     Name:   Shannon Juhan    
Title:   Director

 

 

[Signature Page to Credit Agreement]|



--------------------------------------------------------------------------------

LENDER:     BARCLAYS BANK PLC     By:   /s/ Vanessa Kurbatskiy     Name:  
Vanessa Kurbatskiy     Title:   Vice President

 

 

[Signature Page to Credit Agreement]|



--------------------------------------------------------------------------------

LENDER:     CITIBANK, N.A.     By:   /s/ Gabriel Juarez     Name:   Gabriel
Juarez     Title:   Vice President

 

[Signature Page to Credit Agreement]|



--------------------------------------------------------------------------------

LENDER:     U.S. BANK NATIONAL ASSOCIATION     By:   /s/ Patrick Jeffrey    
Name:   Patrick Jeffrey     Title:   Vice President

 

[Signature Page to Credit Agreement]|



--------------------------------------------------------------------------------

LENDER:     PNC BANK, NATIONAL ASSOCIATION     By:   /s/ Denise He     Name:  
Denise He     Title:   Assistant Vice President

 

[Signature Page to Credit Agreement]|



--------------------------------------------------------------------------------

LENDER:     ROYAL BANK OF CANADA     By:   /s/ Caleb Allen     Name:   Caleb
Allen     Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]|



--------------------------------------------------------------------------------

LENDER:     SUMITOMO MITSUI BANKING CORPORATION     By:   /s/ James D. Weinstein
    Name:   James D. Weinstein     Title:   Managing Director

 

[Signature Page to Credit Agreement]|



--------------------------------------------------------------------------------

LENDER:     MIZUHO BANK, LTD.     By:   /s/ Leon Mo     Name:   Leon Mo    
Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]|



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.   Assignor:  

 

  2.   Assignee:  

 

      [and is a Lender, an Affiliate/Approved Fund of [identify Lender]]1 3.  
Borrower:   Magellan Midstream Partners, L.P. 4.   Administrative Agent: Wells
Fargo Bank, National Association, as the administrative agent under the Credit
Agreement 5.   Credit Agreement: The $250,000,000 364-Day Credit Agreement dated
as of October 27, 2015, among Magellan Midstream Partners, L.P., the Lenders
parties thereto, Wells Fargo Bank, National Association, as Administrative
Agent, and the other agents parties thereto (as same may be amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time)

 

1  Select as applicable.

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

6.   Assigned Interest:  

 

Facility

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans2  

[                    ]

   $                    $                           % 

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

Exhibit A – Page 3



--------------------------------------------------------------------------------

[Consented to and]3 Accepted: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent By  

 

Name:   Title:   [MAGELLAN MIDSTREAM PARTNERS, L.P., as Borrower By  

 

Name:   Title:] 4  

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Exhibit A – Page 4



--------------------------------------------------------------------------------

Annex 1 to Assignment and Assumption

[                    ]

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is not already a Lender
under the Credit Agreement, attached to the Assignment and Assumption an
Administrative Questionnaire and (vi) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

Exhibit A – Page 5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

Exhibit A – Page 6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

 

$[        ]   October 27, 2015

FOR VALUE RECEIVED, the undersigned, MAGELLAN MIDSTREAM PARTNERS, L.P., a
Delaware limited partnership, the Borrower under that certain 364-Day Credit
Agreement, dated as of October 27, 2015 (as may be amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the Lenders party thereto and Wells
Fargo Bank, National Association, as Administrative Agent for the Lenders (the
“Administrative Agent”), HEREBY PROMISES TO PAY to [                    ] (the
“Lender”), the aggregate amount of the outstanding Loans owed by the Borrower to
the Lender under the Credit Agreement. All capitalized terms used herein and not
otherwise defined shall have the meanings as defined in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of this
Note outstanding from time to time at the place and at such times and at such
interest rates as are specified in the Credit Agreement. Payments made by the
Borrower in respect of the amounts due hereunder shall be allocated to the
Lender by the Administrative Agent on the terms specified in the Credit
Agreement.

This Note is one of the Notes in respect of the Loans referred to in, and this
Note and all provisions herein are entitled to the benefits of, the Credit
Agreement.

The Credit Agreement, among other things, (a) provides for the making of Loans
by the Lender and other Lenders to the Borrower from time to time and
(b) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events, for prepayments in whole or in part on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified, and for limitations on the amount of interest paid
such that no provision of the Credit Agreement or this Note shall require the
payment or permit the collection of interest in excess of the Maximum Rate.

The Borrower waives grace (except to the extent expressly provided in the Credit
Agreement), demand, presentment for payment, notice of dishonor or default,
notice of acceleration, notice of intent to accelerate, protest and notice of
protest and diligence in collecting and bringing of suit against any party
hereto, and agree to all renewals, extensions or partial payments hereon, with
or without notice, before or after maturity.

This Note shall be governed by and construed under the laws of the State of New
York.

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be duly executed and
delivered by its duly authorized officer as of the date first written above.

 

BORROWER:

MAGELLAN MIDSTREAM PARTNERS, L.P.,

a Delaware limited partnership

By:   Magellan GP, LLC,   a Delaware limited liability company   By:  

 

  Name:  

 

  Title:  

 

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMMITMENT INCREASE AGREEMENT

This Commitment Increase Agreement dated as of [                    ] (this
“Agreement”) is among (i) Magellan Midstream Partners, L.P., a Delaware limited
partnership (the “Borrower”), (ii) Wells Fargo Bank, National Association, in
its capacity as administrative agent (the “Administrative Agent”) under the
364-Day Credit Agreement dated as of October 27, 2015 (as the same may be
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms that are
defined in the Credit Agreement and not defined herein are used herein as
therein defined) among the Borrower, the Lenders party thereto and the
Administrative Agent, and (iii)                      (the “Increasing Lender”).

PRELIMINARY STATEMENTS

A. Pursuant to Section 2.19 of the Credit Agreement, the Borrower has the right,
subject to the terms and conditions thereof, to effectuate from time to time an
increase in the total Commitments under the Credit Agreement by agreeing with a
Lender to increase that Lender’s Commitment.

B. The Borrower has given notice to the Administrative Agent of its intention to
increase the total Commitments pursuant to such Section 2.19 by increasing the
Commitment of the Increasing Lender from $         to $        1, and the
Administrative Agent is willing to consent thereto.

Accordingly, the parties hereto agree as follows:

SECTION 1. Increase of Commitment. Pursuant to Section 2.19 of the Credit
Agreement, the Commitment of the Increasing Lender is hereby increased from
$         to         .

SECTION 2. Increasing Lender Credit Decision. The Increasing Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on the financial statements referred to in
Section 3.04 of the Credit Agreement and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and to agree to the various matters set forth herein. The
Increasing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement.

SECTION 3. Acknowledgement [and Consent]2. [(a)] The Administrative Agent hereby
acknowledges the increase in the Commitment of the Increasing Lender effectuated
hereby [and (b) the Required Lenders hereby consent to the increase in the
aggregate

 

1  Amount of increase must be at least $10,000,000.

2  Include if applicable.

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

Commitments in excess of $300,000,000 and acknowledge that, after giving effect
to the increase in the Commitment of the Increasing Lender, the aggregate
Commitments shall be $[        ]].

SECTION 4. Representation and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) The execution, delivery and performance by the Borrower of this Agreement
are within the Borrower’s partnership powers, have been duly authorized by all
necessary partnership action and do not contravene (i) the Partnership Agreement
or certificate of limited partnership or (ii) any indenture, material agreement
or material instrument binding on the Borrower.

(b) No authorization, consent or approval of any Governmental Authority is
required for the valid execution, delivery and performance by the Borrower of
this Agreement except such (i) as have been obtained or made and are in full
force and effect, and (ii) those required in the ordinary course of business of
the Borrower in order to comply with requirements of applicable Law.

(c) This Agreement constitutes a legal, valid and binding agreement of the
Borrower enforceable against the Borrower in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(d) The aggregate amount of the Commitments under the Credit Agreement,
including any previous increases pursuant to Section 2.19 thereof, does not
exceed $[300,000,000]3.

(e) At the time of delivery of the Commitment Increase Notice, no Default, Event
of Default or Material Adverse Change had occurred and was continuing.

SECTION 5. Effectiveness. This Agreement shall become effective as of the date
first above written upon the receipt by the Administrative Agent of the
following:

(a) Counterparts of this Agreement executed by the Borrower, the Administrative
Agent [and][,] the Increasing Lender [and the Required Lenders]4; and

(b) A certified copy of the authorization of the appropriate governing body of
the Borrower or General Partner (as applicable) approving the increase in the
Commitment and the execution, delivery and performance of this Agreement in a
form reasonably acceptable to the Administrative Agent.

 

3  Replace with amount set forth in Section 2 if Required Lender approval has
been obtained for aggregate Commitments to exceed $300,000,000.

4  Insert if applicable.

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

SECTION 6. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of New York.

SECTION 7. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts
and may be delivered in original, facsimile or pdf form, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

SECTION 8. Expenses. The Borrower agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent in connection with
this Agreement as required by Section 9.03 of the Credit Agreement.

[Signatures on following page]

 

Exhibit C – Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunder duly authorized, as of the date first
above written.

 

BORROWER:

MAGELLAN MIDSTREAM PARTNERS, L.P.,

a Delaware limited partnership

By:   Magellan GP, LLC,   a Delaware limited liability company   By:  

 

  Name:  

 

  Title:  

 

 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

INCREASING LENDER: [NAME OF INCREASING LENDER] By:  

 

Name:  

 

Title:  

 

[INSERT REQUIRED LENDERS IF APPLICABLE]

 

Exhibit C – Page 4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NEW LENDER AGREEMENT

This New Lender Agreement dated as of [                    ] (this “Agreement”)
is among (i) Magellan Midstream Partners, L.P., a Delaware limited partnership
(the “Borrower”), (ii) Wells Fargo Bank, National Association, in its capacity
as administrative agent (the “Administrative Agent”) under the 364-Day Credit
Agreement dated as of October 27, 2015 (as the same may be amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms that are defined in the Credit
Agreement and not defined herein are used herein as therein defined) among the
Borrower, the Lenders party thereto and the Administrative Agent, and
(iii)                      (“New Lender”).

PRELIMINARY STATEMENTS

A. Pursuant to Section 2.19 of the Credit Agreement, the Borrower has the right,
subject to the terms and conditions thereof, to effectuate from time to time an
increase in the total Commitments under the Credit Agreement by offering to
Lenders and other bank and financial institutions the opportunity to participate
in all or a portion of the increased Commitments.

B. The Borrower has given notice to the Administrative Agent of its intention to
increase the total Commitments pursuant to such Section 2.19 by $[        ]1 and
the existing Lenders have failed to subscribe to all of such increased
Commitment.

C. The New Lender desires to become a Lender under the Credit Agreement and
extend Loans to the Borrower in accordance with the terms thereof and the
Administrative Agent is willing to consent thereto.

Accordingly, the parties hereto agree as follows:

SECTION 1. Loan Documents. The New Lender hereby acknowledges receipt of copies
of the Credit Agreement and the other Loan Documents.

SECTION 2. Joinder to Credit Agreement. By executing and delivering this
Agreement, the New Lender hereby agrees (i) to become a party to the Credit
Agreement as a Lender as defined therein and (ii) to be bound by all the terms,
conditions, representations, and warranties of the Credit Agreement and the
other Loan Documents applicable to Lenders, and all references to the Lenders in
the Loan Documents shall be deemed to include the New Lender. Without limiting
the generality of the foregoing, the New Lender hereby agrees to make Revolving
Loans to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in the New Lender’s Revolving
Credit Exposure exceeding its Commitment. The Commitment of the New Lender shall
be $[        ]2.

 

1  Must be at least $10,000,000.

2  Must be at least $10,000,000.

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

SECTION 3. New Lender Credit Decision. The New Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 3.04 of the
Credit Agreement and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and to agree to the various matters set forth herein. The New Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement.

SECTION 4. Consent[s]3. [(a)] The Administrative Agent hereby consents to the
participation of the New Lender in the increased Commitment [and (b) the
Required Lenders hereby consent to the increase in the aggregate Commitments in
excess of $300,000,000 and acknowledge that, after giving effect to the
Commitment of the New Lender, the aggregate Commitments shall be $[        ]].

SECTION 5. Representation and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) The execution, delivery and performance by the Borrower of this Agreement
are within the Borrower’s partnership powers, have been duly authorized by all
necessary partnership action and do not contravene (i) the Partnership Agreement
or certificate of limited partnership or (ii) any indenture, material agreement
or material instrument binding on the Borrower.

(b) No authorization, consent or approval of any Governmental Authority is
required for the valid execution, delivery and performance by the Borrower of
this Agreement except such (i) as have been obtained or made and are in full
force and effect, and (ii) those required in the ordinary course of business of
the Borrower in order to comply with requirements of applicable Law.

(c) This Agreement constitutes a legal, valid and binding agreement of the
Borrower enforceable against the Borrower in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(d) The aggregate amount of the Commitments under the Credit Agreement,
including any previous increases pursuant to Section 2.19 thereof, does not
exceed $[300,000,000]4.

(e) At the time of delivery of the Commitment Increase Notice, no Default, Event
of Default or Material Adverse Change had occurred and was continuing.

 

 

3  Insert if applicable.

4  Replace with amount set forth in Section 4 if Required Lender approval has
been obtained for aggregate Commitments to exceed $300,000,000

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

SECTION 6. Effectiveness. This Agreement shall become effective as of the date
first above written upon the receipt by the Administrative Agent of the
following:

(a) Counterparts of this Agreement executed by the Borrower, the Administrative
Agent, the New Lender, [and the Required Lenders]5;

(b) An Administrative Questionnaire in the form supplied by the Administrative
Agent, duly completed by the New Lender;

(c) Any documentation required to be delivered by the New Lender pursuant to
Section 2.16 of the Credit Agreement, duly completed and executed by the New
Lender; and

(d) A certified copy of the authorization of the appropriate governing body of
the Borrower or General Partner (as applicable) approving the increase in the
Commitment and the execution, delivery and performance of this Agreement in a
form reasonably acceptable to the Administrative Agent.

SECTION 7. Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York.

SECTION 8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts
and may be delivered in original, facsimile or pdf form, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

SECTION 9. Expenses. The Borrower agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent in connection with
this Agreement as required by Section 9.03 of the Credit Agreement.

[Signatures on following page]

 

5  Insert if applicable.

 

Exhibit D – Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunder duly authorized, as of the date first
above written.

 

MAGELLAN MIDSTREAM PARTNERS, L.P., a Delaware limited partnership By:   Magellan
GP, LLC,   a Delaware limited liability company   By:  

 

  Name:  

 

  Title:  

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By  

 

Name:  

 

Title:  

 

[NAME OF NEW LENDER] By:  

 

Name:  

 

Title:  

 

[INSERT REQUIRED LENDERS IF

APPLICABLE]

 

Exhibit D – Page 4



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the 364-Day Credit Agreement dated as of October 27,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Magellan Midstream Partners, L.P., a Delaware limited
partnership (the “Borrower”), the lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form). By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

Exhibit E-1 – Page 1



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the 364-Day Credit Agreement dated as of October 27,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Magellan Midstream Partners, L.P., a Delaware limited
partnership (the “Borrower”), the lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable
successor form). By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing, and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

Exhibit E-2 – Page 1



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the 364-Day Credit Agreement dated as of October 27,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Magellan Midstream Partners, L.P., a Delaware limited
partnership (the “Borrower”), the lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY (or
applicable successor form) accompanied by one of the following forms from each
of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form) or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E
(or applicable successor forms) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the 364-Day Credit Agreement dated as of October 27,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Magellan Midstream Partners, L.P., a Delaware limited
partnership (the “Borrower”), the lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY (or applicable successor form) accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form) or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor forms) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

Exhibit E 4 – Page 1